Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 7, the phrase “ wherein while in the ignition stage of the propulsion mode, the battery provides electricity to drive the electric motor which drives the hydraulic pump which provides hydraulic pressure to the first hydraulic motor which operates to start the internal combustion engine, wherein after ignition of the internal combustion engine, the timer valve operates to discontinue hydraulic pressure between the first hydraulic pump and the second hydraulic pump; wherein while in the drive stage of the propulsion mode after and after ignition of the internal combustion engine, the internal combustion engine operates to drive the second hydraulic pump, wherein the first hydraulic pump and the second hydraulic pump operably combine to supply the second hydraulic motor with hydraulic pressure to drive the motive device.” is unclear.
Claims 2-6, 8-12 are also rejected for incorporating the deficiencies of their base claim.

Allowable Subject Matter

Claims 1, 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art of record  fail to disclose an electric hydraulic motor system for vehicles having a propulsion mode, the propulsion mode having an ignition stage and a drive stage, the system comprising: one or more batteries for storing electricity; an electric motor operably connected to the battery; an internal combustion engine; a vehicle hydraulic system; a first hydraulic pump operably connected to the electric motor for producing hydraulic pressure; a first hydraulic motor operably connected between the first hydraulic pump and the internal combustion engine; a timer valve operably connected between the first hydraulic pump and the first hydraulic motor; a second hydraulic pump operably connected to the internal combustion engine for producing hydraulic pressure; a hydraulic reservoir for storing hydraulic liquid operably connected to the first hydraulic pump, the second hydraulic pump, and the third hydraulic pump; a second hydraulic motor operably connected to the first and second hydraulic pumps; and a motive device operably connected to the second hydraulic motor; wherein while in the ignition stage of the propulsion mode, the battery provides electricity to drive the electric motor which drives the hydraulic pump which provides hydraulic pressure to the first hydraulic motor which operates to start the internal combustion engine, wherein after ignition of the internal combustion engine, the timer valve operates to discontinue hydraulic pressure between the first hydraulic pump and the second hydraulic pump; wherein while in the drive stage of the propulsion mode after and after ignition of the internal combustion engine, the internal combustion engine operates to drive the second hydraulic pump, wherein the first hydraulic pump and the second hydraulic pump operably combine to supply the second hydraulic motor with hydraulic pressure to drive the motive device.
Nor does the prior art disclose an electric hydraulic motor system for vehicles having a propulsion mode and a decelerating mode, the propulsion mode having an ignition stage and a drive stage, the system comprising: one or more batteries for storing electricity; an electric motor operably connected to the battery;  an internal combustion engine; a vehicle hydraulic system; a first hydraulic pump operably connected to the electric motor for producing hydraulic pressure; a first hydraulic motor operably connected between the first hydraulic pump and the internal combustion engine; a timer valve operably connected between the first hydraulic pump and the first hydraulic motor; a second hydraulic pump operably connected to the internal combustion engine for producing hydraulic pressure; a hydraulic reservoir for storing hydraulic liquid operably connected to the first hydraulic pump, the second hydraulic pump, and the third hydraulic pump; a second hydraulic motor operably connected to the first and second hydraulic pumps; a motive device operably connected to the second hydraulic motor; a shut-off system operably connected to the internal combustion engine and the electric motor; a third hydraulic pump operably connected to the motive device for producing hydraulic pressure; a hydraulic accumulator for storing hydraulic pressure operably connected to the third hydraulic pump; wherein while in the ignition stage of the propulsion mode, the battery provides electricity to drive the electric motor which drives the hydraulic pump which provides hydraulic pressure to the first hydraulic motor which operates to start the internal combustion engine, wherein after ignition of the internal combustion engine, the timer valve operates to discontinue hydraulic pressure between the first hydraulic pump and the second hydraulic pump; wherein while in the drive stage of the propulsion mode after and after ignition of the internal combustion engine, the internal combustion engine operates to drive the second hydraulic pump, wherein the first hydraulic pump and the second hydraulic pump operably combine to supply the second hydraulic motor with hydraulic pressure to drive the motive device; wherein while in the shut-off stage of the decelerating mode, the shut-off system terminates operation of both the internal combustion engine and the electric motor; wherein while in the regenerative braking stage of the decelerating mode, the motive device drives the third hydraulic pump which produces hydraulic pressure which is stored for future use in the accumulator. In combination these limitations are neither taught nor obvious by the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nishizawa et al. (U.S. Patent No. 5,969,302) disclose a lift attached to a truck has a tail gate supported by at least one hydraulic lift and at least one tilt cylinder for respectively lifting the tail gate as a whole and rotating it for opening and closing. A control system for moving such a tail gate up and down as a whole and rotating it to open and close it is provided with a power unit including a hydraulic pump, an electric motor for the hydraulic pump, and a plurality of valves for selectably allowing or not allowing transport of a hydraulic liquid by the hydraulic pump into the hydraulic cylinders, a sensor for measuring the pressure inside the hydraulic pump, external switches, and a controller which includes a CPU, a timer and a semiconductor switch and serves to calculate on real time the speed of the tail gate from signals from the sensor and the timer. The position of the tail gate is accurately determined therefrom and the tail gate is gradually started, accelerated and decelerated to prevent damage to its cargo.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/ Primary Examiner, Art Unit 3661